     Case 4:19-cv-00892-HSG Document 235-1 Filed 10/25/19 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 9                                  OAKLAND DIVISION
10
      SIERRA CLUB and SOUTHERN BORDER
11                                                        Case No. 4:19-cv-00892-HSG
      COMMUNITIES COALITION,
12                                                        [PROPOSED] ORDER
                                      Plaintiffs,
                                                          GRANTING MOTION OF THE
13
                                                          U.S. HOUSE OF
                    v.
14                                                        REPRESENTATIVES FOR
                                                          LEAVE TO PRESENT
      DONALD J. TRUMP, President of the United
15                                                        ARGUMENT IN THE PARTIAL
      States, in his official capacity, et al.,
                                                          SUMMARY JUDGMENT
16                                                        HEARING
                                      Defendants.
17

18
            Upon consideration of the motion of the United States House of Representatives for leave
19
     to present argument in the partial summary judgment hearing scheduled for November 20, 2019, it
20

21   is hereby ORDERED that the motion is GRANTED.

22

23

24

25
     Dated: __________                              _________________________________
26                                                  Judge Haywood S. Gilliam, Jr.
                                                    UNITED STATES DISTRICT COURT JUDGE
27

28

     [PROPOSED] ORDER GRANTING MOTION OF THE U.S. HOUSE OF REPRESENTATIVES FOR LEAVE TO
        PRESENT ARGUMENT IN THE PARTIAL SUMMARY JUDGMENT HEARING (4:19-cv-00892-HSG)
